Title: To George Washington from Major General William Heath, 28 March 1777
From: Heath, William
To: Washington, George



Dear General
Boston March 28th 1777

yesterday I received the Honor of yours of the 13th Instant and immediately gave Orders Accordingly.
Brigadiers General Nixon, and Glover with Colonels Greaton, Sheppard, Nixon, Putnam, Wigglesworth, Alding, Bigelow, and late Pattersons, Regiments I have Ordered to Peeks-Kill, Brigadier General Patterson, with Colonels Marshall, Brewer, Bradford, Frances, Bailey, Wesson & Jacksons Regiments to Tyconderoga—Such as are armed & Equipt in those Regiments Destined to Peeks-Kill I have ordered to march Immediately, to that Place and their Clothing to be sent on as Mr Livingston Informs me it cannot be got ready here Soon; Such men as are not armed & Equipt I shall Order Under Inoculation agreable to your Excellencys Orders.
I much Honor your Excellency’s Opinion of the Importance of having a respectable Body of Troops at Peeks-Kill as they will be well Situated to answer those purposes you are pleased to mention should Occasion require it: But if your Excellencys Intelligence that the Enemy mean to Draw a part of their Force from Canada by water be true, is there not Some probability, that they will attempt a Landing Some where more Eastward than their Main Army is at Present—Monsieur Marmadale who Came to Town the Day before yesterday from Providence Informs me that the Enemy (by the accounts of Deserters) have received a reinforcement at Rhode-Island, and that their whole Force is Upwards of 4,000 men, how much Credit is due to the reports of Deserters your Excellency can well Determine.
as to the Harbour of Boston altho it has already Several good works is far from being in Such a Condition as I think it ought to be, a very

Considerable work should be Immediately Constructed on Governors Island (so Called) which has great Command of the Channel and also of the Castle.
The French Brigadier General De Borre is here waiting for orders from Congress or your Excellency, as are a number of Officers of Colonel Faneuils Intended Regt. They begin to grow Uneasy, They yesterday Informed me that they had Spent a Considerable Sum of money, that they were here on Expence that it was Uncertain whether they should be established or not, that they had not heard from their Colonel for Some Time, that Several Vessells were Soon to Sail for France, and that if nothing was in prospect for them they would return, I have advised them to wait a few Days in which Time it was highly probable they would have Some Intelligence from their Colonel—The General has also applied for money, He has as your Excellency will Observe in his agrement with Mr Deane received five or Six months Pay, He Considers that Sum as a Gratification to furnish him for his voyage and not as Pay. His wants are many, I beg your Excellency’s Direction as Soon as agreable—I Know Policy leads us to do much for them, but how far I am to go I am at loss—I have been Obliged, upon his pressing application to give him an Order for Four Hundred Dollars as advance Pay, I have wrote to the Honble Congress on the Subject. I have the Honor to be with great respect your Excellency’s most Humble Ser⟨vt⟩

W. Heath

